El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Agentes de la División de Drogas y Narcóticos de la Po-licía de Puerto Rico, adscritos al Cuartel de la ciudad de Ponce, ocuparon y confiscaron un teléfono celular en un operativo policiaco que realizaron. (1) Estando “encendido” dicho celular en el referido Cuartel, se recibió una llamada a través del mismo, la cual fue contestada por un agente policiaco. La persona que hacía la llamada —el aquí recu-rrido Carlos Colón Rafucci— se identificó como “Carlos”, y creyendo estar hablando con una persona de nombre “Mae”, le informó al agente que necesitaba una “cuarta de manteca”; esto es, una “cuarta” de la droga narcótica cono-cida como “cocaína”.
Como consecuencia de dicha llamada, el agente poli-ciaco concertó con “Carlos” una transacción para comprarle la “cocaína” a éste, lo cual culminó con la radicación de cargos criminales, contra el aquí recurrido Carlos Colón *961Rafucci, ante la Sala de Ponce del antiguo Tribunal Superior de Puerto Rico.
La representación legal del recurrido Colón Rafucci ra-dicó ante dicho foro judicial una “moción de supresión de evidencia” en la cual alegó, en síntesis, que se llevó a efecto, por los agentes del orden público, una “intervención ilegal”, “sin que mediara orden de arresto o de allana-miento y con motivo de la interceptación de comunicación telefónica privada, en violación del Artículo II, Sección 10, de la Constitución del Estado Libre Asociado de Puerto Rico”. (Enfasis suplido.) Apéndice III, pág. 8. Se alegó, en adición, que todo el testimonio del agente del orden pú-blico, que sostuvo la conversación con el acusado recurrido y llevó a efecto la transacción ilegal con éste, es “consecuen-cia de la interceptación ilegal de la comunicación privada que no estaba dirigida a dicho agente”. (Énfasis suplido.) íd.
El foro de instancia, mediante resolución reducida a es-crito, declaró con lugar la referida moción de supresión de evidencia; ello en vista del hecho de que dicho tribunal concluyó “que la intervención realizada por el agente de la Policía representa una intervención ilegal del Estado y una interceptación indebida de la comunicación telefónica”. (Énfasis suplido.) Apéndice I, pág. 5.
Inconforme, el Estado recurrió —vía certiorari— ante este Tribunal, imputándole al foro de instancia haber errado al:
A) ... no desestimar de plano la moción de supresión de eviden-cia por ser insuficiente de su faz —bajo la Regla 234 de Proce-dimiento Criminal— y por no haber el acusado presentado el memorando de derecho ordenado por el tribunal.
B) ... al declarar con lugar la moción de supresión de evidencia a base de que el Estado incurrió en una interceptación de la comunicación telefónica. Petición de certiorari, pág. 2.
Expedimos el auto radicado mediante Resolución de 3 de junio de 1994. El Estado radicó su alegato, no así el *962recurrido Colón Rafucci.(2) Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
i — i
Procede revocar, ello en vista del hecho de que la solici-tud de supresión de evidencia del recurrido Colón Rafucci se confronta con dos (2) obstáculos que resultan ser insalvables. En primer lugar, somos del criterio que a la luz de los hechos particulares del caso la acción de la Poli-cía, al dejar “encendido” el teléfono celular en el cuartel, realmente no constituye una “interceptación telefónica”; actuación específicamente prohibida por la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. En segundo lugar, y bajo la teoría de que dicha acción en efecto constituye un “registro o in-trusión” en su derecho a la intimidad, entendemos que, bajo los hechos específicos del caso, dicha “intrusión o re-gistro” es una legítima y razonable. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983).
HH i — H
 La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, ante, ed. 1982, pág. 299, establece:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.

No se interceptará la comunicación telefónica.

Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente *963cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales. (Enfasis suplido.)
Como correctamente señala el Prof. Ernesto L. Chiesa, la transcrita Sec. 10 no puede leerse o interpretarse en forma aislada de la See. 8 del Art. II de nuestra Constitución, L.P.R.A., Tomo l.(3) Esto es, “hay un derecho fundamental unitario que es el derecho a la intimidad. Este cubre tanto la protección contra registros e incautaciones en el sentido material (registrar lugares e incautar cosas) como la intrusión más abstracta”. Ahora bien, y como señala Chiesa, no hay duda de que la prohibición contra la interceptación telefónica “tiene un rango especial, en cuanto a que queda fuera del esquema general que per-mite orden judicial basado en causa probable”. Ello no obstante, dicha prohibición no es una absoluta. Esto es, cabe la orden judicial concediendo la interceptación si el “titular del derecho lo renuncia y accede a, o solicita, la interceptación”.(4) (Énfasis suplido.)
Dicho de otra manera, “el derecho de una persona a que no se le intercepte su teléfono es parte esencial del derecho mayor a la protección de la ley contra ataques abusivos a su honra, reputación y vida privada y familiar”. (Énfasis suplido.) P.R. Tel. Co. v. Martínez, ante, pág. 340. Esto es, dicho derecho no es uno distinto “al derecho a la intimidad en sí, ni es de rango superior al de éste; es una de sus manifestaciones”. íd., págs. 340-341.
*964I — I 1 — I 1 — 1
¿Ocurrió una interceptación telefónica en el presente caso? Entendemos que no; veamos por qué.
Para que se entienda que ha habido una “interceptación” se requiere, de ordinario, que el “interceptador” —una tercera persona— haya utilizado un “aparato o dispositivo electrónico, mecánico, o de otra índole” para interceptar una conversación que sostienen dos (2) personas a través de las líneas telefónicas. A manera de ilustración, resulta interesante señalar que el Federal Omnibus Crime Control and Safe Streets Act(5) —el cual es “aplicable” a Puerto Rico “en casos apropiados”, P.R. Tel. Co. v. Martínez, ante, págs. 335-336— define el término “interceptación” como “the aural or other acquisition of the contents of any wire or oral communication through the use of any electronic, mechanical or other device”. (Enfasis suplido.) 18 U.S.C. sec. 2510(4).
Por otro lado, e igualmente a manera de ilustración, re-sulta procedente señalar que la Corte de Apelaciones de Estados Unidos para el Sexto Circuito resolvió —en U.S. v. Passarella, 788 F.2d 377 (6to Cir. 1986)— que no consti-tuye ni se configura una interceptación telefónica cuando un agente del orden público meramente contesta un telé-fono en una casa, en la cual se encontraba válidamente diligenciando una orden de allanamiento; razón por la cual dicho foro federal resolvió que no procedía la supresión del contenido de la llamada, el cual fue utilizado en, y para, la radicación de cargos criminales. Véase, en adición, U.S. v. Meriwether, 917 F.2d 955 (6to Cir. 1990).
En el presente caso, es un hecho incuestionable que el agente del orden público no utilizó un aparato electrónico, ni de ninguna otra índole, para obtener conocimiento de lo expresado por el recurrido Colón Rafucci en la llamada te-*965lefónica que, con propósitos criminosos, éste voluntaria-mente hiciera al teléfono celular previamente ocupado, y confiscado, por el Estado. Dicho agente actuó como “repre-sentante” del Estado, el cual, a todos los fines legales, era el “dueño” de dicho teléfono celular en esos momentos. A la luz de esos hechos, resolvemos que en el presente caso no se llevó a cabo la “interceptación telefónica” que, de manera expresa y específica, prohíbe la citada Sec. 10 del Art. II de nuestra Constitución; esto es, la intervención por una persona con una línea telefónica, mediante el uso de aparatos electrónicos o mecánicos o de otra índole, con el propósito de escuchar y/o grabar la conversación telefónica entre dos (2) o más personas.
IV
Ahora bien, no hay duda que la acción del agente del orden público en el presente caso podría ser considerada como una “intrusión” con el derecho a la intimidad, prote-gido por las Sees. 8 y 10 del Art. II de nuestra Constitución, ante, del recurrido Colón Rafucci o con el de cualquier otra persona que pudo haber llamado a dicho teléfono celular; consistente dicha alegada “intrusión” en, de manera volun-taria e intencional, haber dejado encendido dicho teléfono celular en el Cuartel de la Policía con el expreso propósito de escuchar las llamadas que al mismo se realizaran.
Dados los hechos particulares del presente caso, esa in-tromisión o intrusión, por parte del Estado, ¿es una “legí-tima y razonable” o, por el contrario, una que debe ser re-chazada por el foro judicial por contravenir la misma las disposiciones generales de la antes citada Sec. 10 del Art. II de nuestra Constitución? Somos del criterio que la con-testación a dicha interrogante la encontramos, entre otras fuentes, en la decisión que este Tribunal emitiera en el antes citado caso P.R. Tel. Co. v. Martínez.
Recordaremos que en el referido caso, las dueñas o *966los titulares de unos teléfonos, las cuales estaban siendo objeto de llamadas obscenas, solicitaron del foro judicial una orden que le permitiera a la Puerto Rico Telephone Company interceptar sus teléfonos; ello con el propósito de poder identificar a las personas que realizaban dichas llamadas. Este Tribunal, en lo pertinente, resolvió que —a pesar de que para que una conversación telefónica pueda ser válidamente interceptada en nuestra jurisdicción se re-quiere, de ordinario, una “renuncia bilateral”, esto es, con-sentimiento tanto de la persona dueña del teléfono como de la persona que llama al mismo— ello presupone, y parte de la premisa, que se trata de una llamada con propósitos lícitos. Véase P.R. Tel. Co. v. Martínez, ante, págs. 343-344.
En otras palabras, se resolvió que la “intrusión” al derecho a la intimidad que se configura respecto a la persona que llama a dicho teléfono con propósitos lícitos tiene que ser protegida, advirtiéndole a ésta del hecho de la interceptación que se está llevando a cabo. Ello, sin embargo, no se requiere que se haga, resolvió el Tribunal en dicho caso, en la situación de la persona que hace llamadas criminosas. Dicho de otra forma, la “intrusión” con el derecho a la intimidad que se configura en la situación de las llamadas criminosas es una “razonable y legítima” que no viola la citada Sec. 10 del Art. II de nuestra Constitución.
Somos del criterio que esa, precisamente, es la situación del caso hoy ante nuestra consideración. Nuestra sociedad, no hay duda, está siendo azotada y gravemente perjudicada por el tráfico de drogas; vil trasiego en el cual juega, hoy día, un importante papel el uso de teléfonos celulares por parte de los traficantes de droga. La razón para ello resulta ser sorprendentemente sencilla: su uso portátil hace viable que su poseedor se transporte, y se comunique con otras personas, con suma rapidez de un lugar a otro, haciendo más fácil la consumación de dichas transacciones. Ello, naturalmente, nos obliga a considerar —al *967igual que en el caso de los automóviles — (6) que la “expec-tativa de intimidad”, respecto a los mismos, sea de menor grado. Si a ello le añadimos el hecho de que es de conoci-miento público que una conversación que es sostenida a través de un teléfono celular puede ser escuchada, con suma facilidad, por otras personas —por razón de tratarse de ondas radiales— no hay duda de que la “expectativa de intimidad” que puede tener el poseedor de dicho teléfono no puede ser muy grande.
En resumen, y bajo los hechos específicos del presente caso —conforme los cuales el Estado era, a todos los fines legales, el dueño del teléfono celular en controversia y la actuación del agente meramente se limitó a dejar encen-dido dicho teléfono y contestar el mismo al éste activarse— somos del criterio que la acción del Estado, asumiendo que la misma puede ser catalogada como una “intrusión” al de-recho de intimidad del recurrido Colón Rafucci, fue una “legítima y razonable” a la luz de las disposiciones de la citada Sec. 10 del Art. II de nuestra Constitución.
Esto es, resolvemos que el reclamo al derecho a la inti-midad del recurrido Colón Rafucci es uno irrazonable e ile-gítimo; razón por la cual no procede en derecho la solicitud de supresión de evidencia que éste radicara ante el tribunal de instancia.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón está con-forme con las partes I, II y III de la opinión mayoritaria y *968con el resultado de que no procede la supresión. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri con-currió con el resultado sin opinión escrita.
— O —

(1) Resulta procedente enfatizar que la validez de la ocupación del teléfono ce-lular y, por ende, la posesión del teléfono por la Policía de Puerto Rico, no está en controversia en el presente caso.


(2) Procede que se señale que, vencido el término que el recurrido Colón Rafucci tenía para radicar su alegato, este Tribunal —motu proprio y mediante Resolución de 16 de diciembre de 1994— le concedió un término adicional de veinte (20) días para así hacerlo.


(3) Establece la See. 8 del Art. II, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 292, que:
“Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar.”


(4) E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Columbia, Ed. Forum, 1991, Vol. 1, See. 6.26, págs. 496-499.


(5) 18 U.S.C. sees. 2510-2518.


(6) En este respecto, resultan interesantes las expresiones que este Tribunal hiciera en Pueblo v. Malavé González, 120 D.P.R. 470 (1988). En dicho caso, luego de reafirmar la norma a los efectos de que, debido "a la diferencia conceptual y funcional entre una residencia y un automóvil, y a la cuidadosa reglamentación que rige su uso en las vías públicas, los tribunales han concluido que la expectativa de intimidad es menor cuando se usa un automóvil” (id., pág. 478), este Tribunal expresó, como fun-damento de lo antes expuesto, que:
"... no podemos ignorar que dada su movilidad el automóvil en ocasiones es el medio utilizado por los delincuentes para sus actividades ilícitas y que con frecuencia es el producto del delito ....” (Énfasis suplido.) íd., pág. 479.